Citation Nr: 0514815	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  04-40 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD) for the period from 
August 20, 2002, to June 4, 2003, and in excess of 30 percent 
for the period beginning June 5, 2003.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2003 and March 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming.  Service connection for PTSD was 
granted by the June 2003 rating decision, and a 10 percent 
rating was assigned for this disability, effective from 
August 20, 2002.  In a June 2003 statement, the veteran 
expressed disagreement with this initial rating; accordingly, 
the principles enumerated in Fenderson v. West, 12 Vet. App. 
119 (1999) with respect to "staged ratings" are for 
application with respect to this claim.  The issue has been 
listed accordingly on the first page herein, and the manner 
in which the issue on appeal has been listed on the also 
reflects the fact that the March 2004 rating decision 
increased the rating for PTSD to 30 percent effective from 
June 5, 2003.  


REMAND

In a statement from the veteran received in April 2005, the 
veteran expressed a desire to be scheduled for a 
videoconference hearing before a Veterans Law Judge.  The law 
provides that, if suitable facilities and equipment are 
available, a veteran may request a videoconference hearing 
before a Veterans Law Judge, and the hearing shall be 
scheduled by the RO.  38 U.S.C.A. § 7107(e) (West 2002); 38 
C.F.R. §§ 20.703, 20.704 (2004).  As a result, this case must 
be REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC for the following development.  VA will 
provide notification to the veteran when further action is 
required on his part.  

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the RO.  The veteran and his 
representative should be notified of the 
date and time of any such hearing.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



